Citation Nr: 0629475	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-41 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to June 1, 2003, for 
additional compensation benefits for the veteran's spouse.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from April 1998 to April 
2001.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  In November 2000, the RO granted service connection for 
several disabilities, resulting in a combined disability 
rating of 40%.  

2.  In May 2001, the veteran was informed of the RO's 
November 2000 determination, and he was instructed that he 
was being paid as a single veteran with no dependents.  

3.  In May 2001, the veteran was informed that the 
information he sent about his dependents was incomplete, and 
he was instructed to return a completed VA Form 21-686c; he 
was also informed that if the evidence was not received 
within one year from May 2001, he could only be paid from the 
date the evidence is received.  

4.  In May 2003, the veteran requested that his spouse be 
recognized as a dependent, and he submitted a VA Form 21-
686c.  

5.  In July 2003, the RO contacted the veteran by telephone 
and secured information regarding his dependent wife.  

6.  In October 2003, the veteran's compensation was amended 
effective June 1, 2003, to include additional benefits for 
his spouse.  



CONCLUSION OF LAW

An effective date prior to June 1, 2003 for additional 
compensation benefits because of the veteran's dependent 
spouse is not warranted.  38 U.S.C. § 5107 (West 2002); 38 
C.F.R. §§ 3.31, 3.109, 3.401 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in November 2000, the veteran was granted 
service connection for several disabilities, and his combined 
disability rating was 40 percent effective from April 2001.  
By official letter in May 2001, with enclosures including a 
VA Form 686c, the veteran was informed of his service-
connection grant, and his rights and responsibilities.  The 
information contained in this notification informed him that 
in order for additional benefits to be payable from the 
earliest possible date, he must complete VA Form 21-686c, 
declaration of marital status, in order to receive additional 
compensation benefits for his spouse since information 
submitted at the time of his claim was insufficient.  

While the veteran sent in a VA Form 21-686c in May 2003 and 
reported he was once again sending in a VA Form 21-686c, none 
is of record prior to that time, and he subsequently stated 
in his October 2004 substantive appeal that he never received 
the May 2001 letter and enclosures notifying him of his 
award.  A copy of the May 2001 letter is in the file and it 
shows that among the enclosures was a VA form 21-686c.  There 
is nothing in the record to show that the mailed letter from 
the RO was not received by the veteran.  

The United States Court of Veterans Appeals (Court) has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet. App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  The Court has also specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  Id.

38 C.F.R. § 3.401 provides that additional compensation may 
be paid for a dependent on the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating or 
the date notice is received of the dependent's existence, if 
evidence is received within one year of the VA request, 
whichever is later.  38 C.F.R. 3.109 provides that time 
limits within which claimants are required to act to perfect 
a claim may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

Inasmuch as the Board has determined that the veteran was 
properly informed in May 2001 of the qualifying award and the 
necessary evidence to add his spouse, the Board finds no 
persuasive reason why he could not have filed Form 21-686c 
within one year of the May 2001 notification.  

The veteran claims that he had given paperwork to a VA 
representative in March 2001, but that the VA office in 
Muskogee told him that it had never received these records.  
The veteran's file contains several documents received from 
the VA Pre-Discharge Office at Fort Sill, Oklahoma.  The 
records at issue are not included in the paperwork.  As noted 
above, in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  

A VA form 21-8947 Compensation and Pension Award form, dated 
May 22, 2001, contains a notation indicating that a 
discrepancy was noted on the form 526 and the case should be 
developed for dep[endent].  The follow-up letter discussed 
above was sent on the same day to address this discrepancy.  
This evidence shows that VA recognized there may be a 
dependent and sent the veteran a letter requesting additional 
information.  The veteran's statements do not rise to the 
level of clear evidence to the contrary as VA noted the 
problem and attempted to rectify it by asking for additional 
information.  

The veteran has also argued that he had reported the 
information regarding his dependent spouse at the time he 
filed his original claim in October 2000, and thus, the 
information was already of record.  The Board finds that the 
RO's request in May 2001 that the veteran supply information 
regarding his wife's previous marriages on an enclosed VA 
Form 21-686c was reasonable under the circumstances of this 
case.  His original application form for compensation was not 
correctly filled out since the status of the veteran's 
dependent spouse was not correctly indicated.  The veteran 
placed his wife's name in the section requiring the name of 
her prior spouse(s).  The request for a properly completed 
form with the specifically requested information was 
perfectly reasonable under those circumstances, and the 
necessary information was not before the RO at that time.  
Thus, the veteran's arguments that his information was 
properly documented in the past in his claims file is 
unavailing.  The veteran's failure to respond to the RO's 
request meant that the RO was not informed of the actual 
status of his dependents until 2003.  In that regard, he then 
submitted a VA Form 21-686c in May 2003, which did not list 
any prior marriages for his spouse.  He also contacted the RO 
in July 2003, and was called by the RO which received further 
clarifying information.  Thereafter, the dependent spouse was 
properly added.  

The Board believes that the evidence shows as a whole that 
the veteran was clearly informed that he must file Form 21-
686c within one year of the date of the May 2001 
notification, and he was informed of what information was 
necessary.  He has not shown good cause as to why he did not.  
His May 2003 claim was beyond the one-year period and the 
effective date of June 1, 2003, the first day of the month 
following his claim, was properly assigned.  Accordingly, 
there is no basis for an allowance of the retroactive benefit 
sought on appeal.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C. § 
5107; 38 C.F.R. §§ 3.31, 3.109, 3.401.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case the veteran submitted a VA Form 21-686c in May 
2003 and requested that the dependent status be corrected to 
include his wife.  A June 2004 letter was mailed after the 
October 2003 determination regarding the effective date of 
the additional benefits for the veteran's spouse.  The letter 
described the evidence necessary, identified what evidence VA 
was collecting, and informed the veteran that it was his 
responsibility to make sure VA receives all requested 
records.  While the notice was sent after the determination, 
the requisite notice was ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond to the 
notice letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, N. 05-7157 (Fed. Cir. Apr. 5, 
2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was properly informed by the RO 
of the evidence necessary to support his claim.  He has not 
identified any records which could be pertinent to his claim.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  




ORDER

An effective date prior to June 1, 2003 for additional 
compensation benefits based on a dependent spouse is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


